Citation Nr: 9902107	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for conjunctivitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This appeal arises from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon which denied the veterans request to 
reopen his claims for service connection for a dental 
disorder and jaundice, an increased rating for conjunctivitis 
and service connection for furunculosis.  

In December 1997 the Board denied the claim for service 
connection for furunculosis, the veterans request to reopen 
the claim for service connection for jaundice and service 
connection for the purpose of obtaining VA dental treatment.  
The issue of an increased rating for conjunctivitis was 
remanded to the RO for further development.  As a result the 
only issue which remains on appeal is the issue of a 
compensable rating for conjunctivitis.  The development 
ordered in the remand has been accomplished and the claim has 
been returned to the Board for adjudication.  


FINDINGS OF FACT

The veteran does not have active conjunctivitis and no 
residuals of conjunctivitis were found on examination.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for conjunctivitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6018 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the persons ordinary activity.  

Other chronic conjunctivitis which is active with objective 
symptoms is rated as 10 percent disabling.  If conjunctivitis 
is healed it should be rated on residuals.  If there are no 
residuals a noncompensable rating is assigned.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (1998).  

Factual Background.  July 1945 service medical records reveal 
that the veteran was admitted for treatment of 
conjunctivitis.  The cause of his admission was bilateral, 
chronic, catarrhal conjunctivitis.  The clinical record 
reveals that the veteran had discharge in both eyes for the 
preceding seven months.  He had been treated with penicillin 
without success.  His lids were red and injected with slight 
discharge.  Examination revealed pappebral conjunctiva, 
deeply injected, both lids.  The sclera was normal.  He was 
treated with an alkaline eye wash and a sulfur ointment.  He 
improved and was returned to duty.  

A VA examination was performed in July 1975.  The pupils were 
equal, reactive to light and accommodation.  The fields, 
movements and fundi were normal.  

March 1989 VA records included complaints of right eye pain.  
The provisional diagnosis was cluster headaches.  The veteran 
denied trauma, decreased vision, discharge or AM crusting.  
He gave a history of migraines.  The left eye lower lid was 
swollen erythematous but otherwise within normal limits.  The 
right eye was within normal limits.  A fluoroscan on the left 
was noted doubt conjunctival straining.  The assessment 
noted was probable cluster headaches and erysipelas (?).  

In July 1989 VA records noted complaints of marked decreased 
vision.  The assessment was migraine.  

A VA examination was performed in May 1998.  The veteran gave 
a history of having had conjunctivitis in the past.  He 
occasionally used artificial tears.  His uncorrected visual 
acuity was 20/40 in each eye.  He was able to read 20/50 
equivalent print without correction.  The pupils were three 
millimeters and normally reactive.  Intraocular pressures 
were 12 in each eye.  The pupils were dilated.  Slit lamp 
examination of the palpebral and bulbar conjunctiva was 
unremarkable.  The tear film was slightly deficient.  The 
patients lenses were clear.  The anterior segment was 
otherwise unremarkable.  Examination of the retina showed 
some mild age-related macular degeneration change.  His optic 
nerve cup to disc ratio is 0.3 on the right and 0.2 on the 
left.  The clinical impression was that the veteran had mild 
age-related macular degeneration.  There was no active 
conjunctivitis at that time.  No evident residuals of 
conjunctivitis were seen on examination.  

The veteran testified at a hearing before a Member of the 
Board in June 1997.  When questioned about the current 
affects of conjunctivitis he stated that it affected his 
vision.  He probably had to blink twice to even look at an 
object.  Sometimes when he gets up in the morning it is 
worse, then two or three hours later it gradually fades away.  
(T-10)  He said that he had been to Barbur Boulevard for some 
medication.  He was given medication and then had to write 
the VA for some more.  He said he had finally quit going to 
the VA and was going to his own doctor.  He does not go very 
often because he is limited to an eye examination maybe every 
two years.  He said he currently has medication from them.  
(T-11).  

Analysis.  The veteran was granted service connection for 
conjunctivitis in an August 1948 rating action.  A 
noncompensable rating was assigned.  The veteran is now 
seeking a compensable rating for conjunctivitis. 

In order to assign a compensable rating for conjunctivitis 
there must either be objective evidence of active 
conjunctivitis or healed conjunctivitis with residuals.  A 
review of the claims folder demonstrates that the only 
medical records which reveal treatment for conjunctivitis are 
the service medical records from July 1945.  There are no 
medical records in the claims folder which demonstrate that 
the veteran has suffered from conjunctivitis since his 
separation from the service.  

The only requests for treatment of an eye disorder were VA 
records which did not include diagnoses of conjunctivitis.  
The eye pain reported by the veteran was not attributed to 
conjunctivitis but to migraine or cluster headaches.  

The VA examiner in May 1998 stated unequivocally that there 
was no present evidence of conjunctivitis and no evident 
residuals.  

The Board has noted the veterans testimony that he has 
interference with his vision, especially in the mornings.  
Although the veteran is certainly competent to relate the 
symptoms he experiences, there is no evidence of record which 
indicates that he has special training or expertise needed to 
diagnose an eye disorder.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  

The Board has noted that the veteran claimed that he had been 
receiving treatment from his private physician.  The remand 
ordered that the RO request the name and address of any 
providers who had treated him for conjunctivitis in recent 
years.  In February 1998 a letter was sent to the veteran 
requesting that information.  The veteran did not respond.  

In the absence of evidence of active conjunctivitis or any 
residuals of healed conjunctivitis, a compensable rating is 
not warranted.  


ORDER

An increased rating for conjunctivitis is denied.  




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
